Citation Nr: 9909215	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for right knee 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969 and from April 1973 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran failed to report for the two VA orthopedic 
examinations scheduled in June 1998 for the purpose of 
evaluating his service-connected right knee disorder.

2.  Good cause for the veteran's failure to report for the VA 
orthopedic examinations is not shown.


CONCLUSION OF LAW

The claim for a compensable evaluation for right knee 
chondromalacia patella is denied for failure to report for a 
VA examination.  38 C.F.R. §§ 3.326, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1991, service connection was granted for 
chondromalacia patella of the right knee, and a 
noncompensable rating was assigned under Diagnostic Codes 
5299 and 5257.

In August 1992, the Board remanded the appellant's then 
pending claim for service connection for hypertension for 
further development.  The appellant's claim of entitlement to 
an increased (compensable) evaluation for the right knee 
disorder was deferred, pending the development on the other 
claim.

At a January 1996 hearing held at the RO before a traveling 
member of the Board, the appellant testified that he received 
treatment "down at the base" and that he wore a knee brace, 
which he described as extending from just above the ankle to 
the middle of his thigh, with metal pieces on either side of 
his knee joint.  The appellant reported that, more than a 
year ago, Dr. K. prescribed the knee brace.  Transcript.  
However, it was not until November 1996 that he disclosed he 
had been struck by an automobile in April 1994 and had 
sustained multiple injuries to the right lower extremity.  In 
addition, as the member before whom the hearing was held is 
no longer with the Board, the appellant was offered the 
opportunity for another hearing, but he declined.

Following the receipt of the appellant's service medical 
records and other development, the Board in June 1996 granted 
service connection for hypertension. However, the Board 
remanded the appellant's claim of entitlement to an increased 
rating for a right knee disorder for a VA orthopedic 
examination and additional treatment records.

In October 1996, the RO was notified that the appellant 
failed to appear for a scheduled VA orthopedic examination.  
In November 1996, the appellant reported that he had not 
reported for the scheduled examination because the letter had 
been sent to an old address, which he had not resided at 
since 1994.

A computer printout dated June 4, 1997 reflects that the 
appellant was scheduled for a VA examination on May 29, 1997 
but did not report.  However, it was not sufficiently clear 
that the notice of the May 29th examination was sent to the 
correct address.

Because of the address discrepancies, the Board in January 
1998 remanded the claim again to give the veteran one more 
opportunity to report for a VA examination.  

In March 1998, the RO sent a letter to the veteran at the 
[redacted] address, his then current address of 
record, and asked him to identify all treatment that he has 
received for his right knee since active service, including 
the treatment regarding his 1994 accident.  The letter was 
not returned as undeliverable, and the veteran has not 
responded.

A May 22, 1998 computer printout indicated that the veteran's 
address was still the [redacted] address.  A June 9, 
1998 computer printout from a VA medical center reveals that 
the veteran failed to report for a VA examination on June 4, 
1998.  The printout also indicates that the examination was 
rescheduled for June 9, 1998, and that he again failed to 
report for an examination.  A June 10, 1998 computer printout 
from a VA medical center indicated that that the veteran's 
address was still the [redacted] address.

In a June 11, 1998 letter that was sent to the veteran's 
[redacted] address, the RO informed the veteran that 
he had failed to report for a VA examination.  The RO warned 
the veteran that "[f]ailure to report for the examination 
may have adverse consequences for your claim.  However, the 
RO also stated that "[i]f you are now ready, willing, and 
able to report for necessary examinations, please advise our 
office within the next 14 days for rescheduling of your 
examination."  The RO also indicated that, if the veteran 
did not respond within 14 days, then they would proceed with 
his claim based on the evidence of record.  The letter was 
not returned as undeliverable, and the veteran did not 
respond.

On June 30, 1998, the RO mailed a letter with an enclosed 
June 1998 supplemental statement of the case (SSOC) to the 
veteran at his [redacted] address.  The SSOC 
contained 38 C.F.R. § 3.655.  The notice letter and the 
enclosed SSOC were not returned as undeliverable.

On October 13, 1998, the RO mailed a letter to the veteran at 
a new address.   The veteran had apparently moved and must 
have informed the VA of his new address.  In that letter, the 
RO informed the veteran again that he had not reported for a 
VA examination.  The RO offered to reschedule the examination 
if he had good cause for not reporting to the previous 
examination.  In particular, the RO indicated that, if the 
veteran wished to be scheduled for another examination, he 
needed to provide his reason for not reporting for the 
previous examination.  The RO stated that the veteran must 
respond within 60 days, and that, if he did not, they would 
proceed with his appeal.  The letter was not returned as 
undeliverable, and the veteran has not responded.

There is a presumption of regularity of the administrative 
process in the absence of clear evidence to the contrary.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(1998).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that in a case where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As the veteran has submitted no explanation of his failure to 
report for the June 1998 VA examinations, good cause for 
failing to report has not been shown.  The June 6, 1998 
letter, the June 1998 supplemental statement of the case, and 
the October 13, 1998 letter all specifically noted that the 
veteran failed to report for a VA examination.  He has not 
responded to any of these documents and has not asked for the 
examination to be rescheduled.  Although the veteran 
apparently moved in 1998, there is no indication that any of 
the letters was sent to the wrong address.  In addition, 
there is no indication that the VA medical center did not 
properly notify the veteran at his then current address about 
the VA examination.  See Mindenhall, 7 Vet. App. at 274.  
Accordingly, the Board must deny the claim for failure to 
report to a VA examination.  38 C.F.R. § 3.655.  However, if 
the veteran becomes willing to be examined, he should notify 
the RO.


ORDER

A compensable evaluation for right knee chondromalacia 
patella is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 
- 2 -


- 6 -


